Counsel for appellee insists that, as the ruling in the case of Linch v. Paris Lumber  Grain Co. (Sup.) 14 S.W. 701, cited by us in the original opinion, was reversed on rehearing (80 Tex. 37, 15 S.W. 208), the real holding of the Supreme Court in that case is in line with his contention. But we do not so construe the opinion. The construction finally placed on the contract there considered removed from that case the question of substituting other building columns for those mentioned in the contract, and, therefore, the question of substantial compliance, and because of the decision of which we cited the first opinion, and to that extent, of course, impaired the value of that decision as an authority. We do not understand the final decision, however, to go further than to announce the general doctrine that a substantial compliance with a building contract is sufficient, which general doctrine we have never questioned, but which we are still of the opinion has no application to the facts of this case. The application for rehearing is overruled.
Reversed and remanded.